Citation Nr: 1539022	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-22 904 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome, claimed as loss of balance, to include as secondary to service-connected tinnitus and bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2008 and March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and in Houston, Texas.  Jurisdiction is currently with the Houston RO.  

The claims of entitlement to service connection for Meniere's syndrome and for loss of balance have been recharacterized as shown on the title page.

The Veteran had originally elected to have his case heard by a Veterans Law Judge via a Travel Board hearing.  However, in a July 2009 signed statement from the Veteran, he withdrew his request.  In May 2014, the RO scheduled the Veteran for a Board hearing; but in June 2014 he submitted an additional request to cancel the hearing.  Accordingly, his hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2015).

In January 2015, the Board remanded the claim for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with Meniere's syndrome or any other underlying medical condition that results in dizziness or loss of balance.

2.  Bilateral hearing loss has been manifested by auditory acuity levels of no worse than Level III impairment in the right ear and Level II impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Meniere's syndrome, claimed as loss of balance, to include as secondary to service-connected tinnitus and bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the claim for service connection for Meniere's syndrome, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, in letters dated in July 2007 and December 2008, sent prior to the initial unfavorable rating decisions, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for loss of balance and Meniere's syndrome, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Accordingly, VA's duty to notify in regard to the claim for Meniere's syndrome has been satisfied.

With regard to the claim for a higher initial rating for hearing loss, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112; 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify in regard to the claim for bilateral hearing loss has been satisfied.
	
Relevant to the duty to assist, VA has obtained all treatment records adequately identified by the Veteran, including his service treatment records.  VA provided the Veteran with adequate medical examinations in February 2013 and February 2015 for Meniere's syndrome.  The February 2015 examination was adequate as they were based on the Veteran's history and described hearing loss in sufficient detail so that the Board's evaluation is an informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran was provided examinations in May 2010, February 2013, and December 2014 for his hearing loss.  The examinations were adequate because each contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  They also addressed the functional effects caused by the hearing loss disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file including those found in VVA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Service Connection

The Veteran contends that he has a current diagnosis of Meniere's syndrome, also claimed as loss of balance, which is the result of noise exposure in military service.  Exposure to excessive noise during service is conceded based upon the Veteran's military occupational specialty.  Alternatively, the Veteran asserts this condition may be caused by his service-connected bilateral hearing loss.

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A review of the Veteran's service treatment records does not reveal any treatment for loss of balance or dizziness, or contain diagnoses of Meniere's syndrome or related conditions.

A review of the Veteran's post-service treatment records reveals that he has been seen by his private audiologist for complaints of loss of balance and dizziness.  In treatment records in June 2008 and November 2008, the Veteran additionally indicated that he had a history of seizures.  A private treatment record dated in May 2009 shows the Veteran complained of dizziness and stated that he had Meniere's disease.  Following a brief physical examination, the physician provided a finding of "possible Meniere's syndrome."  Follow-up notes indicate that his ears were flushed due to impacted wax, but there is no subsequent mention of Meniere's syndrome in the treatment records.  

The Veteran was provided with a VA audiological examination for hearing loss and tinnitus in February 2013 during which he reported a history of dizzy spells lasting a few seconds.  The examiner stated that the Veteran's Meniere's syndrome was not related to his military noise exposure, but did not provide any rationale for his diagnosis and opinion.

The Veteran was provided with an additional VA audiological examination in February 2015 where he reported symptoms that included some gait imbalance, instability, unbalance, tinnitus, and occasional ear pressure.  After a complete folder review, interview of the Veteran, and physical examination including a Dix-Halpike Maneuver and head shake test, the VA examiner determined that the Veteran did not have a diagnosis of Meniere's syndrome or disease.  The examiner indicated that the symptoms of loss of balance are not related to service-connected tinnitus and hearing loss disabilities or any other ear, nose, and throat related diagnosis.  The examiner explained that the Veteran's collection of symptoms is not the same as the collection of symptoms which are typically indicative of Meniere's (i.e. rotary sensation of vertigo associated with a change in aural fullness, increase in tinnitus, and change in hearing loss immediately surrounding a vertigo event).  

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for Meniere's syndrome, claimed as loss of balance.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

In this case, the evidence does not show that there is a current disability.  The medical evidence of record does not show an actual diagnosis of Meniere's syndrome or any underlying condition resulting in a loss of balance or dizziness.  Rather, the Veteran's post-service treatment records merely show that the Veteran has been seen for complaints of dizziness and loss of balance, but never formally diagnosed with a condition related to those symptoms.  Although a private treatment provider referenced a diagnosis of "possible Meniere's syndrome" in May 2009, this diagnosis was speculative in nature-evidenced by the use of the term "possible."  Moreover, it appears to be just a recording of the Veteran's self-diagnosis based on his symptoms.  The February 2015 VA examiner, after conducting a review of the record and physical examination, determined that the Veteran does not have Meniere's syndrome or any other underlying neurologic condition that is related to his hearing loss or tinnitus.  This opinion is both competent and persuasive.

The only other evidence in the claims file supporting the existence of Meniere's syndrome or condition resulting in a loss of balance related to his bilateral hearing loss and/or tinnitus is the Veteran's own statements.  The Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, he is not competent to diagnose Meniere's syndrome or condition resulting in a loss of balance; as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  There is no indication from the file that the Veteran has any medical training or expertise - much less any specialized knowledge in the field of ear, nose, and throat medicine or neurology.  Rather, he is merely speculating as to whether he has a current diagnosis of Meniere's syndrome or an underlying chronic condition resulting in a loss of balance and thus, his statements that he has Meniere's syndrome or condition resulting in a loss of balance are not competent and lack probative value. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, in the absence of competent medical evidence demonstrating a current diagnosis of Meniere's syndrome or another underlying chronic condition resulting in a loss of balance that is related to military service or a service-connected disability, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v, 1 Vet. App. at 53.  Accordingly, service connection for Meniere's syndrome is not warranted.  

B. Higher Evaluation

The Veteran contends that his service-connected bilateral hearing loss disability warrants a higher initial evaluation. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's bilateral hearing loss is currently rated as 0 percent disabling under the General Rating Formula for Impairment of Auditory Acuity.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  Id.  Ratings of bilateral defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  Id.  The Schedule allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, to rate the degree of disability from bilateral service-connected defective hearing.  Id.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  Id.  

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

A review of private treatment records show that the Veteran has been treated for bilateral hearing loss and tinnitus.  

An audiometer test report dated in June 2008 is of record.  The report does not reflect whether this examination was conducted by a state-licensed audiologist.  A controlled speech discrimination test (Maryland CNC) was not included.

Pure tone thresholds, in decibels, were as follows:
 
 
 
HERTZ
 
 

 
1000
2000
3000
4000
AVG
RIGHT
25
45
35
60
41
LEFT
30
40
35
60
41
 
The Veteran was seen in November 2008 for complaints of hearing loss and provided with audiometric testing.  Pure tone thresholds, in decibels, were as follows:
 
 
 
HERTZ
 
 

 
1000
2000
3000
4000
AVG
RIGHT
30
50
70
No Response

LEFT
25
25
45
60
38.75
 
Speech audiometry was not provided.

The Veteran was provided with a VA audiological examination in May 2010.  Pure tone thresholds, in decibels, were as follows:
 
 
 
HERTZ
 
 

 
1000
2000
3000
4000
AVG
RIGHT
30
60
70
95
64
LEFT
25
35
40
60
40
 
Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  The examiner indicated that the functional effect of the hearing loss was difficulty understanding speech in the presence of noise.

The Veteran was provided with an additional VA audiological examination in December 2014.  Pure tone thresholds, in decibels, were as follows:
 
 
 
HERTZ
 
 

 
1000
2000
3000
4000
AVG
RIGHT
        50
        80
        90
       100
80
LEFT
        30
        45
        65
        65
51
 
Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 90 percent in the left ear.  The examiner noted that the Veteran's hearing loss did not impact the ordinary conditions of his daily life, including his ability to work.

Based on the above, the Board finds that the Veteran's bilateral hearing loss only meets the criteria for a 0 percent evaluation throughout the appeals period.

At the outset, the Board notes that a valid hearing examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and include a controlled speech discrimination test (Maryland CNC).  See 38 C.F.R. § 4.85(a).  The June 2008 and November 2008 audiometric reports do not indicate whether they were performed by a state-licensed audiologist and controlled speech discrimination tests were not included.  As neither provider certified that use of the speech discrimination test was not appropriate in the Veteran's case, the Board cannot rate the Veteran's hearing loss under Table Via (using the average puretone threshold readings alone), in accordance with 38 C.F.R. § 4.85(c).  Moreover, the November 2008 audiometric report does not even contain the puretone threshold reading at 4000 Hz for the right ear.  Therefore, the puretone threshold average cannot be calculated for that ear.  In short, the June 2008 and November 2008 private examinations are not adequate for VA rating purposes.

The May 2010 VA examination report shows a puretone threshold average of 64 decibels in the right ear.  The left ear puretone thresholds average was 40 decibels.  Speech recognition was 92 percent in the right ear and 94 percent in the left.  When applied to Table VI, the right ear puretone average of 64 and speech recognition score of 92 results in right ear hearing impairment at level II.  When applied to Table VI, the left ear puretone average of 40 and speech recognition score of 94 results in right ear hearing impairment at level I.  The findings did not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a) in either ear.  When Level II impairment in the right ear and Level I impairment in the left ear are combined under Table VII, a 0 percent rating results.

The December 2014 VA examination report indicates a puretone threshold average of 80 decibels in the right ear.  Left ear puretone threshold average was 51 decibels.  Speech recognition was 86 percent in the right ear and 90 percent in the left.  When applied to Table VI, the right ear puretone average of 80 and speech recognition score of 86 results in right ear hearing impairment at level III.  When applied to Table VI, the left ear puretone average of 51 and speech recognition score of 90 results in right ear hearing impairment at level II.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a) was not demonstrated in either ear.  When Level III impairment in the right ear and Level II impairment in the left ear are combined under Table VII, a 0 percent rating results.

There are no other valid audiometric results for consideration during the appeals period.  The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a compensable rating after reviewing the valid audiometric testing during the appeal period.  The evidence of record does not warrant a compensable rating for the Veteran's hearing loss at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 126.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria contemplate the Veteran's hearing loss disability.  The Veteran's hearing loss is manifested by symptoms such as decreased bilateral hearing acuity and difficulty understanding speech in noisy environments.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Nonetheless, the Board notes that factors, such as marked interference with employment or frequent periods of hospitalization are not shown in this case.  Indeed, the VA examiner in December 2014 noted that the Veteran's hearing loss did not impact his ability to work.  There is no evidence of frequent hospitalizations for hearing loss.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for Meniere's syndrome, claimed as loss of balance, to include as secondary to service-connected tinnitus and bilateral hearing loss is denied.

Entitlement to an increased initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


